Order entered April 10, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-19-01382-CV

  CITY OF TERRELL, TEXAS, AND MIKE SIMS, INTERIM CITY
MANAGER OF THE CITY OF TERRELL, IN HIS OFFICIAL CAPACITY,
                        Appellants

                                         V.

           FREDERICK GEORGE EDMONDS, ET AL., Appellees

                On Appeal from the County Court at Law No. 2
                           Kaufman County, Texas
                     Trial Court Cause No. 103352-CC2

                                     ORDER

      The Court has determined the facts and legal arguments are adequately

presented in the briefs and record and will therefore submit this appeal without oral

argument on May 1, 2020.

                                              /s/   DAVID J. SCHENCK
                                                    PRESIDING JUSTICE